OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The Investment House Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 350 Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl The Investment House LLC 11150 Santa Monica Boulevard, Suite 350Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 268-2605 Date of fiscal year end: July 31, 2012 Date of reporting period: July 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Investment House Funds The Investment House Growth Fund Annual Report July 31, 2012 The Investment House Growth Fund Letter to Shareholders July 31, 2012 The Investment House Growth Fund (formerly GKM Growth Fund) (the “Fund”) closed out its eleventh fiscal year on July 31, 2012 and I would like to thank you for joining us as shareholders. All of us at The Investment House LLC continue to share a common goal: to help our investors realize their financial goals through the long-term compounding of capital. For the fiscal year ended July 31, 2012, the Fund’s total return was 16.45% versus 9.13% for the S&P 500 Index (the “Index”). Since the Fund’s inception on December 28, 2001, the Fund has had a cumulative total return of 67.09% versus 46.38% for the Index. Our largest sector concentrations continue to be in Information Technology (58.3% vs. 19.8% for the Index) and Health Care (18.9% vs. 11.8%), together comprising 77.2% of the Fund’s holdings at year end. The balance of our holdings was comprised of 9.0% Industrials; 5.9% Materials; 4.5% Consumer Staples; and 3.4% Consumer Discretionary. Our top 5 holdings comprised 29.9% of the portfolio, and were all related in some way to the Information Technology sector. However, it is important to remember that such categorizations we view as somewhat arbitrary, as they stretch across a vast landscape of different kinds of businesses, from 3-D industrial dimensional printing manufacturers (Stratasys); to Internet search (Google); to productivity services (Intuit); to a branded lifestyle, entertainment, and productivity enhancer (Apple). In fact, in this age, it is very hard to find a business which does not in some important way directly make use of and benefit from Information Technology, and therefore we regard the Fund’s allocation to companies within the Information Technology category as more economically and financially diverse than the single name “Information Technology” would suggest. Nevertheless, we are glad we were overweight the Information Technology sector because it generated 73.36% of the Fund’s total returns, or 12.07% for the year. Unfortunately, our underweight to Consumer Discretionary names (3.4% vs. 10.8% for the Index) hindered performance. The Index’s allocation advanced 42.51% versus 11.97% for the Fund’s allocation. In Health Care we had the reverse picture: our allocation was 18.9% vs. 11. 8% for the Index, but our stocks in that sector were up 5.88% on average vs. 15.66% for the Index. Our decision not to allocate any Fund assets to Telecommunication Services (vs. 3.4% for the Index) detracted from our returns, as the sector advanced 28.79% on the year. Likewise, Real Estate and Utilities advanced 14.92% and 19.21%, respectively, and since our allocations to each of these sectors was 0% (vs. 1.85% and 3.8% in the Index, respectively), it further restrained our performance. Our allocation to Materials (4.5% vs. 3.3% for the Index) was a positive contributor, as our companies advanced 2.12% vs. a decline for the Index of 9.39%. Our decision not to allocate Fund assets to the Financials (0% vs. 14.2% for the Index) detracted from our performance as the Index advanced 1.3%. Overall, the Fund returned 16.45% for the year vs. 9.13% for the Index. RISK MANAGEMENT AND DIVERSIFICATION Our attitude toward risk management remains the same: we define risk as the chance of permanent capital loss. We attempt to limit this risk by selecting the very best companies we can, and to manage portfolio risk by diversifying our separate company holdings. To the extent that such holdings, though in different companies, remain in or are related to the 1 same sectors of the economy, then such concentrations may add to sector risk. Our largest single holding (Apple) represented 12.8% of the Fund (vs. a 3.72% weight in the Index) and returned 56.41% on the year, thus contributing 4.07% of our overall Fund performance. PORTFOLIO TURNOVER We continue to believe that less portfolio activity with the right companies is far superior to more activity with the wrong ones. This policy of enlightened lethargy has resulted, according to Morningstar, in an average annualized “Tax-adjusted Return” of 4.95% per year for the Fund since its inception, versus a pre-tax return of 4.97%. Our inactivity, therefore, has benefited our shareholders by costing us only 2 basis points (0.02%) in average annual returns over the course of our eleven years. Of course, we still have just a little way to go to hit zero, but we are mighty close. As a comparison, according to Morningstar, the largest fund in the Large Growth Category paid 255 basis points (2.55%) per year in average annual returns due to taxes incurred. Our portfolio turnover rate for the fiscal year just ended was 4%. As in the past, we try to invest in companies we believe have strong, profitable competitive advantages which are growing and sustainable long into the future, such that time is our best friend in owning them. Sometimes we get it wrong, or there is a change in circumstance which requires a change in our positioning. In all cases though, we are motivated by producing the greatest after tax growth of capital consistent with our desire to minimize the risk of permanent capital loss. MARKET COMMENTARY During the fiscal year ended July 31, 2012, while economic uncertainty abounded, and the financial instability of Europe provided daily grist for the market mill, a funny thing happened: your Investment House Growth Fund (“TIHGX”) rose 16.45% (as compared to 9.13% for the S&P 500 Index), and equity volatility as measured by the VIX (see chart below) dove relentlessly, from a high above 45 to the low around 15. The sequence in which this occurred was instructive, with our 1st fiscal quarter (last autumn) return of 0.63%, followed by sequential gains of 7.02% and 11.76% for the second and third quarters, respectively. Our last fiscal quarter registered a -3.26% result. While the exact magnitude and sequence of such volatility is never predictable, we can remain confident of 2 things: 1) We will always have volatility of some kind; and 2) If we choose our companies wisely, the underlying growth of economic value they generate should power us through it, eventually. 2 Broadly, the themes in the investment world remain the same this year as last: the large, developed economies are undergoing a process of fiscal contraction as they seek to address the large amounts of debt taken on during a period of rising asset prices. Smaller, high growth economies are slowing in accordance with the export markets on which they depend. In the early part of the last year, many high growth economies, such a Brazil and China, were actively restricting their monetary policy by raising interest rates, even as the growth drivers in their natural export markets were decaying. In the U.S., the chief indicia of this slowdown was and remains the high unemployment rate and the stubbornly slow recovery in housing values. Nevertheless, the solid performance of equities combined with the steady decrease in volatility is impressive, under the circumstances. In Europe, the large debt incurred through social welfare expenditures is imposing higher and higher risk premium on government borrowers, while banks in Spain, Portugal and Italy suffer serious decreases in their capital bases due to their ownership of such “at risk” debt. This financial contraction makes the fight to stimulate real economic growth even more difficult. And domestic politicians in countries the world over are not and never will be known for their ability to deliver bad news to an already stressed electorate, making elusive the ability to implement the kind of unified response undertaken by the U.S. with TARP. Add to the mix a continuing concern about the survivability of the Euro currency, and one has a great prescription for bad equity markets: The Euro Stoxx 50 Index declined over 22% for the year ended July 31, 2012, while the S&P 500 Index rose 9.13%. Likewise, with important European export markets slowing, the FTSE Far East 50 Index declined over 5%, signaling the difficulty in higher growth economies is inextricably linked to their larger, older brethren. ‘Decoupling’ is just another Santa Claus, after all. One of the most outstanding features of this period is the way the investing public has taken refuge in U.S. Treasuries. The benchmark 10-year U.S. Treasury Note increased 15.54% during the year ended July 31, 2012, continuing its run of 6 consecutive years of gains, during which the yield dropped from over 5% to under 1.5%. Last year we wrote: “Our investment discipline dictates we accumulate high quality, growing franchises at attractive valuations. In the current low growth environment, we’re able to find world class companies at attractive valuations that aren’t just looking to survive, but to dominate…” We feel the same way this year, and we believe there are some important reasons why this period of uncertainty contains within it the seed of great opportunity for long term capital growth. Almost 15 years ago, as the charts below point out, the worldwide investing public was willing to give up a U.S. government-guaranteed return of almost 7% per year on Treasury bonds in order to pay roughly $28 for each $1 of S&P 500 earnings (P/E of 28). Today, the circumstances are exactly reversed: every month, more and more people are willing to receive only 1.5% to 2% from the U.S. Treasury (or for short maturities .25%), in order that they be spared the risk of buying $14 of S&P earnings for that same $1 invested (P/E of 14). Some people refer to this condition as risk aversion – i.e., the desire to be in “safe” (fixed income) assets as opposed to “risky” (equity) ones. As we observed above, this instinct has expressed itself most visibly in major asset classes continuing their inverse relation with each other, i.e. stocks and bonds moving in opposite directions. This inverse relationship, while not uniform throughout market history, has nevertheless continued broadly since the late 1990s, when both earnings multiples and interest rates were higher, and earnings were lower. 3 And yet, after all of the financial events of the last 13 years, the S&P 500 Index stands roughly in the same spot as it did so many years ago, except you get more than twice as much for the money from an earnings perspective: average earnings for Index companies have more than doubled. At the same time, remarkably, the dividend yields of stocks have surpassed that of long term bonds, making stocks the greater income vehicle. For example, today, the 10-year U.S. Treasury Note yields roughly 1.5%, while the approximate yield on the S&P 500 Index is almost a full percentage point per annum higher, at 2.3%. We cannot know when this relation will cease and reverse, or why it will do so, only that, eventually, it will. At that point it may occur to those who sought a riskless return in U.S. Treasuries, their efforts brought them more of a return-less risk instead. 4 In the meantime, long term interest rates are very low, and the Federal Reserve’s commitment to very low short term rates is expected to continue for the foreseeable future. The strength of corporate balance sheets and cash flows suggest that dividend yields have ample room to grow, making them, in our view, a continuing source of investment value for equity investors. This is particularly so in the case of companies whose business are deeply rooted in areas of persistent economic growth. Given the myriad uncertainties in the economic environment, the value of this growth should prove itself to be great indeed, and this is what we seek in our companies. Looking ahead, the Presidential election and the Fiscal Cliff loom as two of many of the upcoming challenges which markets face, and as usual, while we can all agree on the materiality of their eventual resolution, we cannot know what this will be until after the fact. We can, however, hope to find companies which are likely to participate in persistent economic growth regardless of the future scenario, and build our capital accordingly. As ever, this is what we aim to do. Sincerely, Sincerely, Timothy J. Wahl Jed M. Cohen Portfolio Manager Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit www.tihfunds.com or call 1-888-456-9518 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Investment House Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Some of the information given in this publication has been produced by unaffiliated third parties and, while it is deemed reliable, the adviser does not guarantee its timeliness, sequence, accuracy, adequacy, or completeness and makes no warranties with respect to results to be obtained from its use. The Investment House Growth Fund’s expense ratio was 1.86% during the year ended July 31, 2012. The expense ratio disclosed in the December 1, 2011 prospectus was 1.60%. 5 The Investment House Growth Fund Performance Information July 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Investment House Growth Fund and the S&P 500 Index Since Inception** Average Annual Total Returns* (for periods ended July 31, 2012) 1 Year 5 Years 10 Years Since Inception** The Investment House Growth Fund (a) 16.45% 2.00% 6.92% 4.97% S&P 500 Index 9.13% 1.13% 6.34% 3.66% (a) The Fund’s expense ratio was 1.86% during the year ended July 31, 2012. The expense ratio in the December 1, 2011 prospectus was 1.60%. * The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. ** Initial public offering of shares was December 28, 2001. 6 The Investment House Growth Fund Performance Information July 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Investment House Growth Fund and the S&P 500 Index for 1 Year Ended July 31, 2012 7 The Investment House Growth Fund Portfolio Information July 31, 2012 (Unaudited) Sector Diversification vs. the S&P 500 Index (% of Total Investments) Top 10 Holdings Security Description % of Net Assets Apple, Inc. 12.8% Stratasys, Inc. 6.0% Google, Inc. - Class A 5.6% International Business Machines Corporation 5.5% Intuit, Inc. 5.1% eBay, Inc. 4.9% Trimble Navigation Ltd. 4.1% Microsoft Corporation 4.0% Intuitive Surgical, Inc. 3.6% EMC Corporation 2.9% 8 The Investment House Growth Fund Schedule of Investments July 31, 2012 Common Stocks — 117.6% Shares Value Consumer Discretionary — 4.0% Hotels, Restaurants & Leisure — 2.2% Yum! Brands, Inc. $ Household Durables — 1.8% Tupperware Brands Corporation Consumer Staples — 5.4% Beverages — 2.6% Coca-Cola Company (The) Food & Staples Retailing — 1.2% Costco Wholesale Corporation Household Products — 1.6% Church & Dwight Company, Inc. Health Care — 22.2% Biotechnology — 0.8% Celgene Corporation* Health Care Equipment & Supplies — 10.4% Baxter International, Inc. Conceptus, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. St. Jude Medical, Inc. Stryker Corporation Health Care Providers & Services — 4.3% Henry Schein, Inc.* McKesson Corporation Pharmaceuticals — 6.7% Allergan, Inc. Mylan, Inc.* Novartis AG - ADR Roche Holdings AG - ADR Teva Pharmaceutical Industries Ltd. - ADR 9 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 117.6% (Continued) Shares Value Industrials — 10.5% Air Freight & Logistics — 1.2% FedEx Corporation $ Commercial Services & Supplies — 1.4% Stericycle, Inc.* Electrical Equipment — 1.2% Babcock & Wilcox Company (The)* Industrial Conglomerates — 2.0% General Electric Co. Machinery — 3.4% Cummins, Inc. Pall Corporation Road & Rail — 1.3% Norfolk Southern Corporation Information Technology — 68.6% Communications Equipment — 2.0% QUALCOMM, Inc. Computers & Peripherals — 22.7% 3D Systems Corporation* Apple, Inc.* EMC Corporation* Stratasys, Inc.* Electronic Equipment, Instruments & Components — 4.1% Trimble Navigation Ltd.* Internet Software & Services — 10.5% eBay, Inc.* Google, Inc. - Class A* IT Services — 9.2% Accenture Ltd. - Class A Automatic Data Processing, Inc. International Business Machines Corporation 10 The Investment House Growth Fund Schedule of Investments (Continued) Common Stocks — 117.6% (Continued) Shares Value Information Technology — 68.6% (Continued) Semiconductors & Semiconductor Equipment — 2.3% Texas Instruments, Inc. $ Software — 17.8% Adobe Systems, Inc.* Autodesk, Inc.* Intuit, Inc. Microsoft Corporation Nuance Communications, Inc. * Oracle Corporation SAP AG Symantec Corporation* Materials — 6.9% Chemicals — 6.9% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $28,950,173) $ Money Market Funds — 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $249) $ Total Investments at Value(b) — 117.6% (Cost $28,950,422) $ Liabilities in Excess of Other Assets — (17.6%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. Rate shown is the 7-day effective yield as of July 31, 2012. (b) All securities are pledged as collateral for the Fund's bank line of credit (Note 5). See accompanying notes to financial statements. 11 The Investment House Growth Fund Statement of Assets and Liabilities July 31, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 5) Payable for capital shares redeemed Accrued investment advisory fees (Note 4) Accrued Trustees’ fees (Note 4) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 2) $ See accompanying notes to financial statements. 12 The Investment House Growth Fund Statement of Operations For the Year Ended July 31, 2012 INVESTMENT INCOME Dividends (Net of foreign tax of $10,488) $ EXPENSES Investment advisory fees (Note 4) Interest expense (Note 5) Extraordinary expenses for the selection of a new investment adviser (Note 4) Trustees’ fees (Note 4) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 13 The Investment House Growth Fund Statements of Changes in Net Assets Year Ended July 31, 2012 Year Ended July 31, 2011 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets resulting from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
